Citation Nr: 0127066	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  01-02 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) Dependency and Indemnity 
Compensation (DIC) benefits in the amount of $1048, to 
include the question of whether the overpayment was properly 
created.


REPRESENTATION

Claimant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to December 
1946 and from August 1952 to September 1953; he died in 
December 1996.  The claimant was the veteran's first spouse.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Committee 
of Waivers and Compromises (Committee) at the VA Regional 
Office (RO) in New Orleans, Louisiana.  The claimant and her 
representative appeared before a Member of the Board at a 
hearing at the RO in September 2001.  Subsequent to the 
hearing, the claimant submitted additional evidence and 
waived RO consideration of such evidence.


FINDINGS OF FACT

1.  In March 1997, VA DIC benefits were awarded to the 
veteran's widow, his second wife.

2.  The claimant, the veteran's first wife, was denied VA DIC 
benefits by a November 1997 decision.  She did not file a 
timely appeal.

3.  In March 1999, an unidentified person contacted VA and 
requested that VA change the name and address for payment of 
DIC benefits to that of the claimant. 

4.  On April 1, 1999, claimant received a VA DIC payment of 
$1048.  

5.  In an April 7, 1999 letter, VA advised claimant that she 
had been incorrectly paid as she was not entitled to DIC 
benefits and requested that she return the check.  The 
claimant did not return the money.

6.  The claimant was at fault in the creation of the debt as 
she accepted payment to which she knew or reasonably should 
have known she was not entitled.

7.  Recovery of the overpayment would not be against the 
principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of DIC benefits in the calculated amount 
of $1048 was properly created.  38 U.S.C.A. §§ 5100 et. seq., 
5112, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.5, 3.50. 
3.500, 20.1103 (2001).

2.  Recovery of the overpayment of VA DIC benefits in the 
amount of $1048 would not be against the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5100 et. seq., 5302(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The evidence of record shows that the veteran died in 
December 1996.  Evidence of record at the time of the 
veteran's death, to include a December 1987 divorce decree 
between the veteran and his first wife (the present 
claimant), December 1987 marriage license for the veteran and 
his second wife, 1988 VA apportionment termination letters to 
the claimant, statements from the veteran, and the veteran's 
death certificate, show that the veteran's second wife, A., 
was his dependent spouse.    
In January 1997, the veteran's second wife filed a claim for 
Dependency and Indemnity Compensation (DIC) benefits and VA 
awarded the veteran's second wife, A, DIC benefits in March 
1997.  

In October 1997, the claimant filed an application for DIC 
benefits as the veteran's surviving spouse.  In this 
application, the claimant reported that she and the veteran 
divorced in 1986.  In a November 1997 letter, the RO denied 
the claimant's application for DIC benefits on the basis that 
because she and the veteran were divorced at the time of his 
death, she was not recognized as his widow.  The claimant was 
advised of her procedural and appellate rights by this 
letter.  She did not respond within the one year period and 
thus, the November 1997 decision became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

In March 1999, a VA Form 119, Report of Contact revealed that 
there was telephone contact noting that the Social Security 
number was correct for the account, but the stub name and 
address was wrong.  Action was taken to remove second wife, 
A., and replace first wife, E. and address corrected to that 
of the first wife.  As a result of such action, the April 
1999 VA DIC payment of $1048 was sent to the claimant.  On 
April 2, 1999, the second wife notified VA that she did not 
receive payment and was advised of the change.  She 
immediately resubmitted the documentation of her status.  In 
a letter dated April 7, 1999, the RO advised the claimant 
that records revealed that she received a check for $1048 on 
April 1, 1999 for DIC benefits as a result of someone 
contacting VA to request change of name and address of 
benefits, that she was not entitled to DIC benefits due to 
her divorce from the veteran in December 1987, and that this 
payment should be returned immediately.  The claimant 
disagreed with the decision and advised that she was the 
proper surviving spouse because although the veteran divorced 
her in December 1987, she did not sign the divorce paperwork.

In September 1999, the claimant was advised that because she 
had not returned the $1048 in VA DIC benefits as requested, a 
debt had been created against her.  VA advised the claimant 
of the overpayment of $1048 in March 2000 notification 
letter, and the claimant requested waiver of the overpayment 
in May 2000 due to financial hardship.  In further statements 
and testimony, the claimant stated that she did not realize 
that she was not entitled to this money as she had a claim 
for DIC pending and there was confusion in benefit payments 
and distribution amounts at that time.  Additionally, the 
claimant contended that the veteran was mentally incapable of 
divorcing her in December 1987 and remarrying due to his 
schizophrenia, had returned to live with her from 1993 to 
1995, and that she was not aware of the divorce until 1997.  
Subsequent to her hearing, the claimant submitted 
documentation showing that notification of divorce 
proceedings were accepted by her daughter in September 1987, 
and the claimant reported that her daughter did not advise 
her of such notification.

In a May 2000 Financial Status Report, the claimant reported 
that her only monthly income was SSA benefit payments of 
$355, $400 less Medicare deduction of $45. She reported total 
monthly expenses of $616 to include $200 for rent, $173 for 
food, $149 for utilities and heat, $32 for telephone, and $62 
for insurance.  Thus, her expenses exceeded her income by 
$261 and that she depended on her children for help.  

In June 2000, the Committee found waiver was not precluded 
because of fraud, misrepresentation, or bad faith.  
Entitlement to waiver was denied.  The Committee found that 
the claimant's overwhelming fault in the creation of the 
overpayment and unjust enrichment outweighed financial 
hardship incurred in repaying the debt.

II.  Analysis

At the September 2001 hearing, the claimant's representative 
presented the alternative argument that the overpayment 
resulted because of VA error in changing the name and address 
of surviving spouse due to one phone call by an unidentified 
person to the RO and that the claimant was not at fault.  The 
Board notes an adjustment may be warranted when the 
overpayment involved sole administrative error in which the 
claimant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the claimant's 
actions nor failure to act must have contributed to payment 
pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.500(b)(1) (2001).  Here, 
the evidence of record clearly shows that the claimant was 
advised in November 1997 that she was not entitled to VA DIC 
benefits.  Moreover, without addressing the questionable 
nature of the March 1999 phone call changing the name and 
address of the surviving spouse to that of the claimant, the 
Board notes that the RO, by an April 7, 1999 letter, only a 
few days after the April 1, 1999 check was issued, advised 
the claimant that the $1048 check she received was not for 
her and requested that the money be returned.  Thus, the 
Board finds the claimant had knowledge of or should have been 
aware of the erroneous award and that the overpayment was not 
solely due to VA administrative error.

Furthermore, the claimant has attempted to argue her claim 
for entitlement to DIC benefits by addressing the mental 
health of the veteran at the time of the divorce and 
presenting conflicting statements and testimony as to her 
knowledge of the December 1987 divorce from the veteran.  
However, as noted above, the RO had previously denied the 
claimant's application for DIC benefits in November 1997 on 
the basis that the claimant and the veteran were divorced in 
December 1987 and the veteran had remarried prior to his 
death.  The claimant did not appeal that decision within a 
year.  Thus, it became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2001).  Accordingly, the Board 
concludes that the overpayment of DIC benefits in the 
calculated amount of $1048 was properly created.  As an 
aside, the Board notes that regardless of the claimant's 
knowledge of the actual divorce proceeding in December 1987, 
evidence of record indicates that the VA advised the claimant 
in April and June 1988 that her apportionment of the 
veteran's benefits as the spouse of the veteran were 
terminated due to the December 1987 divorce decree.  

The Board notes that the Committee considered the facts in 
this case, and concluded that the claimant had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  As there appears to be 
no indication of intent to deceive or to seek unfair 
advantage by the claimant, no legal bar to the benefit now 
sought is present.  See 38 C.F.R. § 1.963(a).

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  The claimant requested waiver of the 
debt as recovery would cause undue financial hardship.  The 
Committee denied waiver on the basis that recovery would not 
be against the principles of equity and good conscience.  The 
Board agrees.
  
In applying the equity and good conscience standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to the VA.  38 C.F.R § 1.965(a)(2001).

The indebtedness at issue resulted from the claimant's 
failure to return incorrect payment of VA DIC benefits to 
her.  Based on the evidence of record, the Board finds 
recovery of the overpayment would not be against the 
principles of equity and good conscience.  The record in this 
case reflects that the claimant was aware that she was not 
entitled to payment of VA DIC benefits; however, she accepted 
and negotiated a check received in April 1999.  Moreover, 
when VA promptly advised her of incorrect payment a few days 
later and requested return of the payment, she did not return 
the money.  Although the claimant's assertion that VA was at 
fault by changing the payee name and address information as 
result of one phone call is credible, the Board finds that 
any fault on the part of VA is outweighed by the claimant's 
fault in receiving benefits to which she knew or reasonably 
should have known she was not entitled.  The Board notes, 
however, that balance of fault is but one of the factors for 
consideration in determining entitlement to waiver. 

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the claimant 
because she would be allowed to retain funds to which she was 
not entitled.  The evidence demonstrates the claimant may not 
be considered the veteran's surviving spouse for VA benefit 
purposes.  See 38 C.F.R. §§ 3.5, 3.50 (2001).

The Board further finds although the claimant's reported 
monthly income exceeds her expenses, she reported that she 
received financial help from her children.  Moreover, the 
fault of the claimant in the creation of this overpayment as 
well as unjust enrichment outweigh the financial hardship 
which the claimant may entail in repaying this debt.  Had the 
claimant returned the money when VA requested, just a few 
days following its receipt, this case could have been 
resolved.  However, the claimant chose to keep the money.  
Thus, the Board finds that to waive the $1048 that has been 
overpaid to her and to which she was never entitled, would 
clearly result in an unfair gain to her and would be contrary 
to equity and good conscience.  Accordingly, the Board finds 
that it is not contrary to equity and good conscience to deny 
the claim of entitlement to waiver of recovery of the 
overpayment in the original amount of $1048.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.965 (2001).

III.  Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims has held that all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the law's enactment, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate her 
claim. The Board further finds that the RO's September 1999 
correspondence and the December 2000 statement of the case 
adequately notified her of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.  
Additionally, the claimant was afforded a hearing before a 
Member of the Board at the RO and was afforded the 
opportunity to submit evidence as the Board member agreed to 
hold the case open for 60 days in order the claimant to 
submit additional evidence, which she did.  Therefore, the 
Board finds VA has met the notice and duty to assist 
provisions contained in the new law.  In light of the notice 
and development action provided in this case, the Board finds 
it would not be prejudicial to the claimant to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.






	(CONTINUED ON NEXT PAGE)

ORDER

As the overpayment of DIC benefits was properly created, 
entitlement to waiver of recovery of an overpayment of DIC 
benefits in the amount of $1048 is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

